Citation Nr: 1207758	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-34 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to a disability rating in excess of 10 percent for a psychophysiological gastrointestinal disturbance with duodenal ulcer.  

3.   Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected psychophysiological gastrointestinal disturbance with duodenal ulcer contributed to cause the Veteran's major depressive disorder.  

2.  The service-connected psychophysiological gastrointestinal disturbance with duodenal ulcer results in continuous moderate manifestations.  



CONCLUSIONS OF LAW

1.  The criteria for secondary service-connection for the Veteran's major depressive disorder have been met.  38 C.F.R. § 3.310(a) (2011).  

2.  The criteria for a 20 percent rating, and not in excess thereof, for the service-connected psychophysiological gastrointestinal disturbance with duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Codes 7305, 7307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In April 2005, prior to the initial adjudication of the increased rating claim, and in April 2009, prior to the adjudication of the claim for service connection, the RO provided the Veteran with letters explaining to him the type of evidence necessary to substantiate his claims, as well as explanations of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This complied with the requirements of VCAA.  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection for a Psychiatric Disability

In March 2009, the Veteran claimed that his service-connected gastrointestinal symptoms caused him great depression.  In October 2010, he was afforded a VA mental health examination.  Psychiatric diagnoses were: major depressive disorder, recurrent, moderate; panic disorder without agoraphobia; alcohol dependence, sustained full remission; and polysubstance dependence, sustained full remission.  

The Veteran was hospitalized at a VA facility for approximately a week in November and December 2010.  The discharge diagnosis was major depression.  The Veteran was subsequently admitted to a VA domiciliary from December 2010 to February 2011.  The discharge diagnosis was major depression, recurrent.  In February 2011, a psychologist at the VA domiciliary reported diagnoses of major depressive disorder and alcohol dependence in full remission.  It was also noted that all of the Veteran's urine toxicology screens had been negative for all substances.  

Based on the above and a review of the complete file, the Board finds that the Veteran does indeed have a major depressive disorder.  

The Veteran does not contend that his major depressive disorder began or was aggravated in service.  Rather, he contends that it was caused by his service-connected gastrointestinal disability.  Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In denying the claim, the RO relied on the opinion from the October 2010 VA mental health examination.  In that opinion, the psychologist wrote that the Veteran's mental health conditions were not due to his military service.  The Veteran's pre-service history was discussed at length.  The examiner went on to write that it was more likely than not that the Veteran's mental health concerns pre-existed his military service and would have continued to develop despite his experiences in the military.  It appears that the examiner was questioning the validity of the service-connected psychophysiological reaction.  However, service connection has been in effect for much more than 10 years and is protected by law.  38 U.S.C.A. § 1159 (West 2002).  Also, the analysis presented by the examiner appears to be based on the Veteran's recent recollection of his childhood experiences, with an emphasis on the impact of negative experiences and childhood problems.  More importantly, it does not consider the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  Most importantly, it does not provide any answer to the critical questions in this case.  The October 2010 VA examiner completely failed to address the impact of the service-connected psychophysiological gastrointestinal disorder.  He did not state whether the Veteran's current psychiatric disability was in any part due to the service-connected disorder.  He did not state whether the service-connected disability aggravated the psychiatric disorder.  Thus, this opinion does not really provide evidence against the claim.  

The VA clinical notes show that, in March 2010, the Veteran asked his VA clinical social worker for a letter in support of his claim.  His treating VA physician wrote an addendum stating that she agreed that his depression and mental illness was made worse by his gastrointestinal condition.  The social worker prepared the letter and the physician signed it.  A copy of the letter, dated in March 2010, was presented at the videoconference hearing.  It states that the Veteran is under the physician's care at a VA medical center and that he was diagnosed with clinical depression.  "In my opinion, his depression has been directly affected and exacerbated by the duodenal ulcer."  This opinion is directly on point.  It is credible, competent, and persuasive.  There is no opinion to the contrary.  Consequently, the Board finds that the service-connected gastrointestinal disability aggravates the Veteran's major depressive disorder.  Therefore, we grant service connection for the major depressive disorder.  

Rating the Psychophysiological Gastrointestinal Disturbance with Duodenal Ulcer

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for the psychological gastrointestinal disturbance with duodenal ulcer was originally granted in January 1973 with a noncompensable rating under diagnostic code 9502.  That rating code, which is no longer in effect, provided that a psychological gastrointestinal reaction would be evaluated under the general rating formula for psychoneurotic disorders, but not in excess of 50 percent.  The current 10 percent rating was assigned under diagnostic codes 9502-7307 by an August 1991 rating decision, which found that the Veteran was being treated with medication for his stomach complaints and findings of gastritis.  

Diagnostic Code 7307 is for hypertrophic gastritis.  A 10 percent rating is assigned for chronic hypertrophic gastritis with small nodular lesions and symptoms.  The next higher rating, 30 percent, requires chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation, the highest schedular rating available under this diagnostic code, is assigned for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  A notation to Diagnostic Code 7307 indicates that atrophic gastritis is a symptom of a number of diseases, including pernicious anemia.  The rater is directed to evaluate atrophic gastritis on the basis of the underlying condition.  38 C.F.R. § 4.114, Diagnostic Codes 7307.  

Also of interest in this case is Diagnostic Code 7305 for a duodenal ulcer.  It provides a 10 percent rating for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe ulcer disease manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  The maximum 60 percent rating is assigned for severe symptoms manifested by pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 , Diagnostic Code 7305.  

The report of the May 2009 VA examination of the Veteran's stomach shows that he reported episodes of constipation and diarrhea "off and on," frequent vomiting and almost daily nausea.  He described a feeling of being punched in the stomach.  Examination disclosed mild midline tenderness to palpation.  He was scheduled for an esophagogastroduodenoscopy.  That was performed in July 2009 and disclosed an atrophic appearing stomach and mild gastritis.  

The Veteran had another VA gastrointestinal examination in October 2010.  The Veteran reported that he continued to have abdominal pain as well as loose and watery stools 2 times a day, with alternating constipation approximately 4 times a month.  He had abdominal pain and some bloating.  He experienced pyrosis 3 to 4 times a week.  Objective examination disclosed bilateral tenderness in the right and left upper quadrants.  The diagnosis was duodenal ulcer disease.  

During his December 2011 hearing testimony, the Veteran testified that he had gastrointestinal symptoms 3 to 4 times a week on the average.  This description is in line with other information provided by the Veteran at his VA examinations and when seeking medical treatment at VA clinics.  Consequently, we find the Veteran's description of his symptoms to be credible.  

The symptoms consistently described by the Veteran on his examinations, at his hearing, and throughout his treatment record are significantly more than the recurring symptoms once or twice yearly, which manifest a mild ulcer warranting a 10 percent rating.  After reviewing the record, we find that the Veteran credibly and consistently described continuous moderate manifestations warranting a 20 percent rating under Diagnostic code 7305.  

The criteria for a higher rating are not met.  Specifically, there is no evidence of impairment of health manifested by anemia or weight loss.  The clinical records show weight variations but nothing so significant as to be evidence of impairment of health.  On the October 2010 VA gastrointestinal examination, the examiner found that the Veteran's weight had been stable and there were no signs of anemia.  Also, there have been no recurrent incapacitating episodes within the meaning of the regulation.  An incapacitating episode is one which is severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114 (2011).  Review of the clinical records shows that the Veteran was symptomatic and required medication, with changes in his prescriptions, but there is no evidence that a physician ever prescribed bed rest.  In the absence of impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes, a 40 percent rating cannot be assigned.  Similarly, the record does not show manifestations of a severe disability warranting a 60 percent rating.  In particular, the records do not show periodic vomiting, recurrent hematemesis or melena, or manifestations of anemia and weight loss productive of definite impairment of health.  We note that the Veteran's medication only partially relieved his symptoms; but, because these were not severe symptoms, a 60 percent rating cannot be assigned.  

Turning to Diagnostic Code 7307, for hypertrophic gastritis, we see that the 10 percent rating assigned under those criteria contemplates chronic hypertrophic gastritis with small nodular lesions and symptoms.  The next higher rating under these criteria, 30 percent, requires multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation, the highest schedular rating available under this diagnostic code, requires severe hemorrhages or large ulcerated or eroded areas.  In this case, when the Veteran was examined in May 2005 a series of upper gastrointestinal X-rays showed deformity of the duodenal bulb from a previous duodenal ulcer but there was no active ulcer crater or neoplasm.  An esophagogastroduodenoscopy was performed in July 2009.  It revealed an atrophic appearing stomach and mild gastritis.  Biopsies were taken.  Duodenal mucosa had normal architecture.  The gastric mucosa, antrum and body had chronic mild inflammation with intestinal metaplasia.  These chronic abnormalities are well within the range contemplated by the criteria for the 10 percent rating under this code and do not approximate the much more extensive damage required for a higher rating under Diagnostic Code 7307.  

Neither the Veteran nor his representative has asserted that any other rating criteria might apply or that he would meet any other specific criteria for a higher rating.  The Board has reviewed all of the criteria for rating gastrointestinal disorders.  38 C.F.R. § 4.114 (2011) and we cannot find any basis in the rating schedule for a rating in excess of 20 percent.  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected gastrointestinal condition has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 20 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected gastrointestinal disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected gastrointestinal disability, by itself, has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for the Veteran's major depressive disorder is granted.  

A 20 percent rating for the Veteran's service-connected psychophysiological gastrointestinal disturbance with duodenal ulcer is granted.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In October 2009, the Veteran wrote to his Congressman asking why he could not receive a 100 percent service-connected disability.  At his videoconference hearing, he testified that he was not working and had lost his job because of his stomach and mental conditions.  He said he was let go because of medical appointments and such.  This information and other comments of record raise a TDIU claim.  In as much as the agency of original jurisdiction (AOJ) has not considered this issue in the first instance, it should do so before the Board entertains any appeal.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  For the TDIU claim, the AOJ should provide the Veteran with notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation and case law.  

2.  After the matter has been properly developed, the AOJ should adjudicate the TDIU claim, giving consideration to the allowances in this decision.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


